This action was brought to recover damages for breach of a contract of employment and resulted in judgment in plaintiff’s favor for $5,000 damages and interest from the 17th day of January, 1942, the date when the contract was breached, to the date of the entry of judgment, December 27, 1943, and the judgment as entered contained appropriate provisions for such relief. Plaintiff’s attorney incorrectly computed the interest at $227.50 instead of at the sum of $583.33. He then applied to the Rensselaer Special Term of the Supreme Court (Sehiriek, J.) for an order amending and correcting the judgment by inserting therein the proper amount of interest. That application was denied and from that order plaintiff has appealed. The Special Term, as appears from its memorandum, denied the application on the theory that the term at which the judgment was entered had come to an end and that the court had no power to grant the application and cited Urband v. Lubell (245 N. Y. 156) to sustain its position. That decision is not applicable to the facts here. Under section 480 of the Civil Practice Act plaintiff is entitled to interest. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Hill, P. J., Heffeman and Brewster, JJ., concur; Bliss and Schenek, JJ., dissent on the authority of Urband v. Lubell (245 N. Y. 156).